            Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
    Z. M-D b/n/f THERESE MENZIA,                    §
                 Plaintiffs                         §
                                                    §
       v.                                           §          Case No. 1:19-CV-991-LY
                                                    §
    AUSTIN INDEPENDENT SCHOOL                       §
    DISTRICT,                                       §
              Defendant

                              REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

      TO: THE HONORABLE LEE YEAKEL
          UNITED STATES DISTRICT JUDGE

      Before the Court are Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint

Pursuant to Rules 12(b)(6), filed April 20, 2020 (Dkt. 21); Plaintiff’s Response, filed May 18, 2020

(Dkt. 24); and Defendant’s Reply, filed May 26, 2020 (Dkt. 26). On May 19, 2020, the District

Court referred the motion to the undersigned Magistrate Judge for report and recommendation,

pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas. Dkt. 25.

                                          I.   Background

      On October 11, 2019, Therese Menzia, as next of friend to her minor daughter Z. M-D. (“Z”)1

(collectively, “Plaintiffs”), filed this discrimination lawsuit against Austin Independent School

District (“AISD”). Z, who identifies as “a person of color” and of “mixed heritage” (her mother is

from Cameroon and her father is from Brazil), immigrated to the United States with her family

when she was nine years old. Dkt. 17 ¶ 25. From August 2017 through December 2017, Z attended




1
    Z. M-D. was born on November 3, 2006. Dkt. 17 ¶ 25.
             Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 2 of 14




Martin Middle School (“MMS”), in Austin, Texas, and within AISD boundaries. Plaintiffs allege

that while she was a student at MMS, a group of female students (hereinafter, “the Harassers”)

bullied and harassed Z because of her race, ethnicity, and “the fact that she born outside of the

United States.” Id. ¶ 26. Specifically, Plaintiffs allege that the Harassers verbally harassed and

bullied Z “on a daily basis” by telling her that she was “different” and smelled “bad,” that she

should “go back where she came from,” and calling her racist and offensive names, including

“bitch,” “nigger,” and “African Booty Snatcher.” Id. ¶¶ 27-30. Plaintiffs also allege that the

Harassers physically bullied and harassed Z by pushing, pulling, and slapping her, and by spraying

perfume in her face.

      Plaintiffs contend that the bullying and harassment continued even after Z complained to three

different teachers and the school counselor. Plaintiffs further contend that Z went to the office of

Principal Lopez2 on multiple occasions, “but the secretary always told her, he would get back with

her, but he never did.” Id. ¶ 37. Plaintiffs also aver that no one at MMS, including Principal Lopez,

ever referred the matter to AISD’s “Title VI3 Coordinator,” Superintendent, or designees. Id. ¶ 52.

      On September 26, 2017, Menzia met with Principal Lopez to complain about the bullying and

harassment of Z “because of her race, nationality and because she wasn’t born in America.” Id.

¶ 39. Plaintiffs allege that although Principal Lopez told Menzia that the bullying would be

addressed, he failed to do anything to stop it, and it continued.

      On October 13, 2017, the school counselor called Menzia to inform her that Z “was having a

problem at school and wanted her mother to come to the school.” Id. ¶ 42. When she arrived at the



2
 Plaintiffs do not refer to “Principal Lopez” by his full name in their pleadings. In addition, while Plaintiffs
primarily refer to Lopez as “Principal Lopez,” they also refer to him as “Vice-Principal.” See Dkt. 17 ¶ 45.
AISD does not dispute that Lopez was the Principal of MMS, so the Court assumes that the reference to
Vice-Principal was a typographical error.
3
    Title VI refers to Title VI of the Civil Rights Act of 1964.
                                                           2
          Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 3 of 14




school, Menzia was told that Z had rated “high on the suicide survey,” and that the school would

contact Menzia to set up a counseling appointment. Id. ¶ 43. Menzia contends that she was never

contacted about counseling.

   Plaintiffs allege that On October 17, 2017, the Harassers taunted Z as she attempted to walk

through the school gymnasium, and that in “an effort to protect herself she got into a physical

altercation and was pushed into a wall.” Id. ¶ 44. Plaintiffs complain that although the school was

aware of the prior bullying of Z by the Harassers, MMS punished Z for the incident by charging

her with Assault with Injury, and ordered that she be suspended for three days and then sent to the

AISD Alternative Leaning Center (“ALC”). Plaintiffs also allege that Principal Lopez blamed Z

for the incident and said to her “who is the bully now.” Id. ¶ 45. Plaintiffs allege that Menzia once

again requested an investigation into the bullying, but a proper investigation was never conducted.

Menzia acknowledges, however, that she eventually received a letter from Principal Lopez stating

that the conduct by the Harassers did not constitute bullying or harassment as defined by law.

   After this incident, Z’s depression worsened, and she attempted to cut herself with a pair of

scissors. On October 21, 2017, Z was admitted to Shoal Creek Hospital for a psychiatric evaluation

and treatment for her depression and suicidal ideation. Plaintiffs allege that when she was released

from the hospital, one of her attending physicians wrote a letter stating that Z was admitted “due

to mental health concerns in the context of bullying at Martin Middle School” and that he had

“concerns with the current status at Martin Middle School and encourage[d] the administration to

continue to investigate the bullying allegations as this situation directly affected Z. M-D.’s

emotional state and well-being.” Id. ¶ 48.

   After Z was released from Shoal Creek Hospital, Menzia asked Principal Lopez if Z could

transfer to another public school instead of attending the ALC. Principal Lopez denied her request,



                                                   3
          Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 4 of 14




and Menzia appealed. The AISD Hearing Officer ruled that Z’s seven-day stay at Shoal Creek

Hospital would be deemed “time served,” and that Z did not have to attend the ALC. Plaintiffs

allege that when Z returned to MMS, the bullying and harassment worsened.

    In mid-November 2017, the Austin chapter of the NAACP sent a letter to MMS requesting that

Z be transferred to another school to avoid the “very dangerous environment.” Id. ¶ 58. On

December 18, 2017, Z was transferred to another AISD middle school.

    On January 23, 2018, Menzia received a letter from Paul Perez, AISD Assistant Director for

Student Services/Student Discipline, informing her that the assault charge had been deleted from

Z’s record. Plaintiffs allege, however, that the school never addressed the ongoing bullying and

harassment.

    On October 11, 2019, Plaintiffs filed this lawsuit against AISD, alleging that AISD failed to

train staff, address complaints, and remedy the effects of the alleged bullying and harassment of Z

due to her race and national origin. In their First Amended Complaint, Plaintiffs allege that AISD’s

actions and failure to act violated Title VI of the Civil Rights Act of 1964 and Z’s Fourteenth

Amendment rights, in violation of 42 U.S.C. § 1983. In its Motion to Dismiss, AISD argues that

Plaintiffs have failed to state a claim for relief under Federal Rule of Civil Procedure 12(b)(6).

                                      II.    Legal Standard

    Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim on which relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for

failure to state a claim, the court “accepts all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.

2007) (internal quotation marks omitted). The Supreme Court has explained that a complaint must

contain sufficient factual matter “to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
                                                     4
          Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 5 of 14




(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft, 556 U.S. at 678.

             While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
             not need detailed factual allegations, a plaintiff’s obligation to provide
             the grounds of his entitlement to relief requires more than labels and
             conclusions, and a formulaic recitation of the elements of a cause of
             action will not do. Factual allegations must be enough to raise a right
             to relief above the speculative level, on the assumption that all the
             allegations in the complaint are true (even if doubtful in fact).

Twombly, 550 U.S. at 555 (cleaned up). The court’s review is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays

Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

                                       III.    Analysis

   A. Title VI

   Section 601 of Title VI of the Civil Rights Act of 1964 (“Title VI”) provides that “[n]o person

in the United States shall, on the ground of race, color, or national origin, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 42 U.S.C. § 2000d. Title VI prohibits “only

intentional discrimination.” Alexander v. Sandoval, 532 U.S. 275, 280 (2001). Accordingly, a

Title VI plaintiff must prove discriminatory intent in order to recover compensatory damages.

Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 408 (5th Cir. 2015).

   Plaintiffs allege that AISD violated Title VI because MMS school officials knew that Z was

being bullied, harassed, and physically assaulted by other students because of her race, but failed

to protect her from such racial discrimination. Specifically, Plaintiffs complain that AISD violated

Title VI by failing to notify the AISD Title VI Coordinator or the Superintendent of the harassment;

                                                   5
           Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 6 of 14




provide Z with school-based counseling services or an aide/shadow while at school; implement

appropriate safety measures to address the bullying and provide a safe environment for Z; properly

investigate Plaintiffs’ complaints and stop the bullying and harassment of Z; meet with Z and the

Harassers to address the harassment; and train students and staff on issues of race, mixed heritage,

and Title VI.

    Because Plaintiffs do not allege a discriminatory policy by AISD in violation of Title VI, “they

must plausibly allege that an ‘appropriate person’ in the district—i.e., someone who could take

corrective measures—had ‘actual knowledge’ of intentional discrimination yet responded with

‘deliberate indifference.’” Bhombal v. Irving Indep. Sch. Dist., 809 F. App’x 233, 237 (5th Cir.

2020) (quoting Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)).4 Under this

standard, a school district may be liable under Title VI for student-on-student harassment if:

                 (1) the harassment was “so severe, pervasive, and objectively
                 offensive that it can be said to deprive the victims of access to
                 educational opportunities or benefits provided by the school” (a
                 racially hostile environment), and the district (2) had actual
                 knowledge, (3) had “control over the harasser and the environment
                 in which the harassment occurs,” and (4) was deliberately
                 indifferent.

Fennell, 804 F.3d at 408 (quoting Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ., 526

U.S. 629, 650 (1999)). In this case, the parties dispute only whether a racially hostile environment

existed and whether AISD was deliberately indifferent to that environment. The Court addresses

each in turn.




4
 Although Gebser was a Title IX case, the Supreme Court’s Title IX analysis “directly informs” the
Title VI analysis. Fennell, 804 F.3d at 408 (citation omitted); see also Fitzgerald v. Barnstable Sch. Comm.,
555 U.S. 246, 258 (2009) (explaining that “Congress modeled Title IX after Title VI”). Thus, AISD’s
argument in its Reply brief that Plaintiffs’ reliance on cases interpreting Title IX is “misplaced” is not well-
taken. See Dkt. 26 at 4 n.1.
                                                         6
            Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 7 of 14




       Racially Hostile Environment

   Whether racially oriented conduct rises to the level of actionable harassment “depends on a

constellation of surrounding circumstances, expectations, and relationships including, but not

limited to, the ages of the harasser and the victim and the number of individuals involved.” Davis,

526 U.S. at 651. For student-on-student harassment to be considered “severe, pervasive, and

objectively offensive,” id. at 650, “the harassment must be more than the sort of teasing and

bullying that generally takes place in schools.” Sanches v. Carrollton-Farmers Branch Indep. Sch.

Dist., 647 F.3d 156, 167 (5th Cir. 2011). “There is no question, though, that repeatedly being

referred to by one’s peers by the most noxious racial epithet in the contemporary American lexicon,

[and] being shamed and humiliated on the basis of one’s race is harassment far beyond normal

schoolyard teasing and bullying.” Fennell, 804 F.3d at 409 (internal quotation marks omitted).

This is precisely what happened to Z.

   As noted, Plaintiffs allege that the Harassers bullied and harassed Z on “a daily basis” and

“frequently” called her “nigger” and “African Booty Snatcher,” told her “to go back where you

came from,” and “made comments about her mother being from Africa.” Dkt. 17 ¶¶ 28-30. These

allegations are clearly sufficient to show that a plausible racially hostile environment existed. See

Fennell, 804 F.3d at 409 (holding that plaintiffs raised a genuine dispute that a racially hostile

environment existed at school where student repeatedly was referred to as “nigger” and “stupid

nigger”).

   AISD argues that the alleged harassment and bullying of Z by fellow students was not

pervasive because it “occurred over the span of only three months” and, therefore, was “mere

periodic or sporadic harassment.” Dkt. 21 at 14. The Court disagrees, and finds that the racially

offensive remarks and actions that were made on a daily basis over a three-month span were



                                                   7
          Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 8 of 14




sufficiently regular and continuous to constitute “severe, pervasive and objectively offensive”

harassment. Davis, 526 U.S. at 653 (finding that allegations that student was the victim of repeated

acts of sexual harassment over a five-month period was “severe, pervasive, and objectively

offensive” conduct); DiStiso v. Cook, 691 F.3d 226, 243 (2d Cir. 2012) (noting that use of the word

“nigger” approximately eight to fifteen times over a single school year raised a question as to

whether the name-calling was severe or pervasive); Sanches, 647 F.3d at 165 (noting that a student

was the victim of a hostile sexual environment where she was called a variety of pejorative epithets

daily, including “bitch,” “dyke,” and “freak,” taunted as the “lesbian lover” of another female

student, and constantly threatened with physical harm); Walker v. Thompson, 214 F.3d 615, 626

(5th Cir. 2000) (holding that racially offensive remarks made every few months over three years

was sufficient to raise a genuine dispute of whether a hostile environment exists under Title VII),

abrogated on other grounds by Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53

(2006).

   Moreover, this harassment deprived Z “of access to the educational opportunities or benefits

provided by the school.” Davis, 526 U.S. at 650. As the Fifth Circuit has stated: “The harassment

must have a concrete, negative effect on the victim’s education, such as creating a disparately

hostile educational environment relative to the victim’s peers, forcing the student to change his or

her study habits or to move to another district, or lowering the student’s grades.” Fennell, 804 F.3d

at 410. Here, the alleged harassment had a concrete, negative effect on Z’s education. Z had to be

hospitalized for severe depression and suicidal ideation due to the harassment, and ultimately

withdrew from MMS entirely. These facts are sufficient to raise a plausible claim that Z was

deprived of educational opportunities by the “severe, pervasive, and objectively offensive”

harassment at MMS. See id. (holding that facts were sufficient to raise a genuine dispute that



                                                   8
          Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 9 of 14




plaintiffs were deprived of educational opportunities by the harassment where students suffered

from anxiety, required alternative study arrangements, and withdrew from school).

       Deliberate Indifference

   School districts may be liable under Title VI where they are deliberately indifferent to known

acts of student-on-student racial harassment and the harasser is under the school’s disciplinary

authority. Davis, 526 U.S. at 646-47; Fennell, 804 F.3d at 408; see also Monteiro v. Tempe Union

High Sch. Dist., 158 F.3d 1022, 1034 (9th Cir. 1998) (“Once on notice of the problem, a school

district ‘has a legal duty to take reasonable steps to eliminate’ a racially hostile environment.”)

(quoting Racial Incidents and Harassment Against Students at Educational Institutions;

Investigative Guidance, 59 Fed. Reg. 11,450 (March 10, 1994)). A school district is considered

deliberately indifferent “only where the recipient’s response to the harassment or lack thereof is

clearly unreasonable in light of the known circumstances.” Davis, 526 U.S. at 648. “That is a high

bar, and neither negligence nor mere unreasonableness is enough.” Sanches, 647 F.3d at 167.

“Schools are not required to remedy the harassment or accede to a parent’s remedial demands.”

Id. at 167-68. In addition, “[o]fficials may avoid liability under a deliberate indifference standard

by responding reasonably to a risk of harm, ‘even if the harm ultimately was not averted.’” Doe

ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 384 (5th Cir. 2000) (quoting Farmer v.

Brennan, 511 U.S. 825, 844 (1994)).

   Plaintiffs allege that AISD was deliberately indifferent to the student-on-student harassment

because, despite Plaintiffs’ repeated complaints, school officials failed to investigate their

complaints or do anything to stop the racial harassment and bullying of Z. Plaintiffs allege that

Principal Lopez told Menzia on September 26, 2017, that the bullying and harassment would be

addressed, but it never was addressed and continued to occur on a daily basis. Dkt. 24 at 4.



                                                   9
         Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 10 of 14




Plaintiffs contend that the school never properly investigated the alleged racial harassment and

failed to meet with Z and the Harassers to discover whether Z’s complaints were valid. Plaintiffs

also contend that the school failed to provide Z with counseling services, an aide, or social skills

training. Plaintiffs also allege that the school failed to implement appropriate safety measures to

stop the bullying and prevent future bullying and harassment.

   AISD argues that because Plaintiffs acknowledge that Principal Lopez eventually investigated

Plaintiffs’ complaints, regardless of whether the bullying continued, Plaintiffs “conclusively

plead[ ] that an investigation was still undertaken, negating deliberate indifference.” Dkt. 21 at 16.

While it is true that a school is not required to remedy the harassment to avoid liability, the school

still must respond “reasonably” to the complaints of harassment. Doe, 220 F.3d at 384. As noted,

Plaintiffs acknowledge that Menzia received a letter from Principal Lopez—after Z was involved

in the physical altercation with the Harassers on October 17, 2017—stating: “I have concluded

that the report[ed] conduct does not constitute ‘bullying’ or ‘harassment’ as defined in law and

District Policy.” Dkt. 17 ¶ 54. It is not clear whether this “investigation” was in response to

Plaintiffs’ complaints about racial harassment or the October 17 incident. In addition, Plaintiffs

specifically allege that despite their repeated complaints about the bullying and harassment of Z

due to her race and national origin, “[n]o investigation was done pertaining these complaints.”

Dkt. 24 at 1. In fact, as noted above, Plaintiffs contend that Principal Lopez never met with

Plaintiffs and the Harassers to discuss the harassment, and never referred Plaintiffs’ complaints to

the Title VI Coordinator or anyone else at AISD. Plaintiffs allege that Principal Lopez and the

other school officials “did absolutely nothing” to stop the daily harassment and bullying of Z.

Dkt. 24 at 16. As noted, the bullying and harassment continued, and Z eventually was hospitalized

for her severe depression and suicidal ideation, allegedly from the bullying.



                                                   10
         Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 11 of 14




   A school district “is liable for its failure to act if the need for intervention was so obvious, or

if inaction was so likely to result in discrimination, that ‘it can be said to have been deliberately

indifferent to the need.’” Monteiro, 158 F.3d at 1034 (quoting Canton, 489 U.S. at 390). “It goes

without saying that being called a ‘nigger’ by your white peers (or hearing that term applied to

your Black classmates) exposes Black children to a ‘risk of discrimination’ that is so substantial

and obvious that a failure to act can only be the result of deliberate indifference.” Id.

   Plaintiffs’ allegations support a plausible claim that the school officials did not respond

reasonably to Z’s complaints of racial harassment and, therefore, were deliberately indifferent to

the harassment. See also Davis, 526 U.S. at 654 (holding that student alleged deliberate

indifference where school district “made no effort whatsoever either to investigate or to put an end

to the harassment”); Monteiro, 158 F.3d at 1034 (finding that school district was deliberately

indifferent where district officials refused to accept the complaints regarding racial problems at or

to put a stop to the students’ racist conduct). Accordingly, Plaintiffs have stated a plausible claim

for relief against AISD under Title VI.

   B. 42 U.S.C. § 1983

   In their First Amended Complaint, Plaintiffs also allege a Fourteenth Amendment due process

claim under § 1983 against AISD, based on its alleged failure to train and supervise its employees

on how to address complaints of racial discrimination. Section 1983 provides that: “Every person

who, under color of any statute, ordinance, regulation, custom, or usage, of any State . . . subjects,

or causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law . . . .” 42 U.S.C. § 1983. Municipal

entities such as AISD qualify as “persons” under § 1983. Monell v. Dep’t of Soc. Servs., 436 U.S.



                                                    11
         Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 12 of 14




658, 690 (1978). Under Monell and its progeny, however, “a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Id. at 691. Accordingly, “isolated unconstitutional

actions by municipal employees will almost never trigger liability”; rather, “the unconstitutional

conduct must be directly attributable to the municipality through some sort of official action or

imprimatur.” Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).

   Municipal liability under § 1983 requires proof of three elements: “a policymaker; an official

policy; and a violation of constitutional rights whose ‘moving force’ is the policy or custom.”

Monell, 436 U.S. at 694. “The ‘official policy’ requirement was intended to distinguish acts of the

municipality from acts of employees of the municipality, and thereby make clear that municipal

liability is limited to action for which the municipality is actually responsible.” Pembaur v.

Cincinnati, 475 U.S. 469, 479 (1986). The policymaker is liable if an official policy itself is

unconstitutional or the policy was adopted with “deliberate indifference” to its known or obvious

consequences. Fennell, 804 F.3d at 412. “An official policy may take various forms, including a

widespread practice that is so common and well-settled as to constitute a custom that fairly

represents municipal policy.” Id. at 413 (internal quotation marks omitted). “Regardless of its

form, the policymaker must have actual or constructive knowledge of the official policy or

custom.” Id. It is important to emphasize that “[t]he policymaker must have final policymaking

authority.” Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003). Therefore, to

prevail against a school district like AISD, “a plaintiff must show that the district’s final

policymaker acted with deliberate indifference in maintaining an unconstitutional policy that

caused the plaintiff’s injury.” Doe v. Edgewood Indep. Sch. Dist., 964 F.3d 351, 364–65 (5th Cir.

2020).




                                                  12
         Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 13 of 14




   The Supreme Court has stated that “whether an official had final policymaking authority is a

question of state law.” Pembaur, 475 U.S. at 483. It is clear that under Texas law, the final

policymaking authority in an independent school district rests with the district’s board of trustees.

Doe, 964 F.3d at 365; Jett v. Dallas Indep. Sch. Dist., 7 F.3d 1241, 1245 (5th Cir. 1993); see also

TEX. EDUC. CODE ANN. § 11.151(b) (“The trustees as a body corporate have the exclusive power

and duty to govern and oversee the management of the public schools of the district.”). Thus, the

final policymaker for AISD is the AISD Board of Trustees.

   Plaintiffs have failed to allege that the AISD Board of Trustees was ever aware of the alleged

bullying and harassment of Z. In fact, in their First Amended Complaint, Plaintiffs repeatedly

claim that the MMS school officials failed to notify the Board, Superintendent, or AISD Title VI

Coordinator. Accordingly, even assuming that the alleged failures to train and supervise existed

among AISD employees, “[t]here is no evidence that the AISD Board knew of this behavior and

condoned it.” Fennell, 804 F.3d at 413 (quoting Rivera, 349 F.3d at 250).

   Plaintiffs have failed to allege that the Board ever had knowledge of the alleged discrimination

in this case. Moreover, Plaintiffs acknowledge that the Board “has long had” official policies

prohibiting discrimination, harassment and bullying. Dkt. 17 ¶¶ 21-24. Thus, the Board’s official

policies “suggest a policy that was, at minimum, antagonistic” to such bullying and harassment

based on race. Fennell, 804 F.3d at 413 (quoting Rivera, 349 F.3d at 250). Because Plaintiffs have

failed to show that the AISD Board of Trustees acted with deliberate indifference in maintaining

an unconstitutional policy that caused the plaintiff’s injuries in the case, Plaintiffs’ § 1983 claims

should be dismissed. Id.




                                                   13
         Case 1:19-cv-00991-LY Document 27 Filed 08/06/20 Page 14 of 14




                                  IV.     Recommendation

   Based on the foregoing, the undersigned RECOMMENDS that Austin Independent School

District’s Motion to Dismiss Plaintiffs’ First Amended Complaint (Dkt. 21) is GRANTED IN

PART and DENIED IN PART. The undersigned RECOMMENDS that the District Court

GRANT the Motion to Dismiss Plaintiffs’ claims under 42 U.S.C. § 1983, but DENY the Motion

with regard to Plaintiffs’ claims under Title VI of the Civil Rights Act of 1964.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

                                        V.    Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on August 6, 2020.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE



                                                   14
